Title: Anonymous to Thomas Jefferson, [received 19 November 1814]
From: Anonymous
To: Jefferson, Thomas


          Sir, received 19 Nov. 1814
          I have looked to your Library as a source from whence the late national loss might be nearly, perhaps fully, supplied with many valuable works not elswhere to be found; permit me to say therefore, that I shall exceedingly regret to hear that it is, at present, placed any nearer within the reach of those modern vandals, who are the enemies of Literature, the Arts and Sciences.
          Will a remark from a stranger on the political affairs of our country at this solemn crisis be displeasing to you? if so, be pleased to close this letter here.
          We are at war with a nation, at this time from a combination of circumstances, powerful in the means of anoyance, and hostile to our commercial prosperity and free institutions.
          A powerful opposition to this war exists in the bosom of our country; while perhaps, our enemy were never more unanimous in the prosecution of a contest.
          Permit me to ask, Sir, would not a manifesto in the name of the American government, or in the name of the American people seting forth in a plain, but expressive and pointed manner the causes which led to this war, and the terms on which our governt is willing to terminate it, have a Salutary effect on the public mind?
          Particularly, would not such a manifesto, shewing the terms on which our government is willing to terminate the contest, have a salutary effect, as respects us, on the public mind of G. Britain.—
          Our govert is a governt resting on public opinion. This public opinion must therefore be enlightened and informed not outraged or abused, not flattered or deceived.
          You can be no stranger to the continual efforts made to mislead and deceive the public mind; nor can you wonder at the success with which these efforts are attended.
          For myself I am well perswaded Sir, that the most beneficial effects would result from a well-executed manifesto upon the plan I have suggested.
          
          All that would be required could be comprized in an Octvo of plain print, not to exceed 200 pages.
          Its language should be forcible, commanding, expressive and pointed. It should State facts of importance only, and support them by referance to, or quotations from authentic documents.
          Its subject should be the wrongs we have sustained from G. Britain; their hostile bearing upon our commercial prosperity and upon our sovereignty; and the many fruitless efforts we have made to obtain redress.
          A work upon the plan I have suggested, should be published by the Natl Govt; not less than 20. or 30 thousand Copies, and distributed over the United States, and particularly in those states where the public opinion is adverse to the administration.
          I address you Sir, only with the view of calling your attention to, and procuring your support of measures essential to the public good. My name could add no weight to the correctness of my reasoning, therefore it is not subscribed.—
        